Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Domestic Appliance having a Detachable Generator.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “mechanical function unit”, “moveable member”, “electrical function unit”,  and the  “electrically operative member”,  in Claims 1, 9 and 15.
The “first and second coupling members” in Claims 3 and 16
The “actuating mechanism” of Claims 7, 14, and 20.
With regard to the term “mechanical function unit”:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “mechanical function”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “mechanical function” preceding the generic placeholder describes the function, not the structure, of the mechanical function unit.
With regard to the term “moveable member”:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “moveable”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “moveable” preceding the generic placeholder describes the function, not the structure, of the moveable member.
With regard to the term “electrical function unit”:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “electrical function”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “electrical function” preceding the generic placeholder describes the function, not the structure, of the electrical function unit.
With regard to the term “electrically operative member”:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “electrically operative”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “electrically operative” preceding the generic placeholder describes the function, not the structure, of the electrically operative member.
With regard to the term “first and second coupling members”:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “coupling”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “coupling” preceding the generic placeholder describes the function, not the structure, of the coupling members.
With regard to the term “actuating mechanism”:
first, the term “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “actuating”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “actuating” preceding the generic placeholder describes the function, not the structure, of the actuating mechanism.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 3 and 16, reading: “the housing is coupled to the mechanical function unit via a first coupling member, the module is coupled to the mechanical function unit via a second coupling member, and the first and second coupling members are substantially identical” are indefinite.    In the specification it is noted that the part 10 is the coupling member of the electrical unit and the part 26 is the coupling member of the mechanical unit, and it is noted that the parts are identical.  However, since the claim denotes the parts as being substantially identical, does this afford an interpretation of the parts not being actually identical, as disclosed and shown?  For example, in Baumann, the coupler 72 is a straight shaft while the coupler 56 of the mechanical unit is also a straight shaft, even if longer than the shaft of part 72.  Does this make the parts substantially identical?  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8424615, Baumann.
Regarding Claim 1, Baumann discloses a domestic appliance comprising: a mechanical function unit 84 having a movable member 50; 
a housing 20 containing a motor 54 adapted to operate the movable member to carry out a primary function of the domestic appliance (Col. 4, lines 10-40); and 
an electrical function unit (fig 2, 18, 22, 72) having an electrically operative member 78 to perform a secondary function of the domestic appliance that supports the primary function performed by the mechanical function unit (col. 4 lines 30-55), wherein the electrical function unit is contained in a detachable module (18 unit with coupling device 72) and is configured to be positioned between the mechanical function unit and the housing (see fig 2, where the unit 18 is at least partly between the housing 20 and the mechanical function unit 84, which meets this limitation under a broadest reasonable interpretation of the limitation since in the present invention the electrical unit is also only partly between the housing and the mechanical function unit of the present invention), such that the mechanical function unit is configured to operate with and without presence of the detachable module (since the shaft 56 will rotate the part 50 regardless of whether the parts 18 and 74 are attached to the housing and the rest of the tool), and the electrical function unit comprises a generator (interface 22) to convert mechanical energy generated 22 by the motor into electrical energy to power the electrically operative member (col. 4, lines 30-45).
Regarding Claim 2, in Baumann the module is configured to be coupled to the housing (via “coupling means” 72, col. 4 line 33), the module is configured to be coupled to the mechanical function unit (operatively), and the housing is configured to be coupled to the mechanical function unit without the module (fig 2).
Regarding Claim 3, in Baumann the housing 20 is coupled to the mechanical function unit 84 via a first coupling member (shaft 56), the module is coupled to the mechanical function unit via a second coupling member (72), and the first and second coupling members are substantially identical (Since both are shafts, see 112(b) interpretation above).
Regarding Claim 4, in Baumann connections between the module and the housing and between the module and the mechanical function unit are mechanical connections and not electrical connections (even though the part 72 is connected to an electrical contract 72, the connection to the housing itself is mechanical).
Regarding Claim 8, in Baumann the mechanical function unit is a hair removal device (since a drill can be used to remove hair) and the movable member is a cutting blade (since drills can cut, and can thus be considered blades), and the electrically operative element is a laser line generator (col. 4 line 45).
Regarding Claim 9, Baumann discloses a domestic appliance comprising: a mechanical function unit 84 having a movable member 50; 
a housing 20 containing a motor 54 adapted to operate the movable member to carry out a primary function of the domestic appliance (Col. 4, lines 10-40); and 
an electrical function unit (fig 2, 18, 22, 72) having an electrically operative member 78 to perform a secondary function of the domestic appliance that supports the primary function performed by the mechanical function unit (col. 4 lines 30-55), wherein the electrical function unit is contained in a detachable module (unit 18 with coupler 72) that is external to the mechanical function unit and is positioned between the mechanical function unit and the housing (see fig 2, where the unit 18 is at least partly between the housing 20 and the mechanical function unit 84, which meets this limitation under a broadest reasonable interpretation of the limitation since in the present invention the electrical unit is also only partly between the housing and the mechanical function unit of the present invention), and the electrical function unit comprises a generator(interface 22) to convert mechanical energy generated by the motor into electrical energy to power the electrically operative member (col. 4, lines 30-45).
Regarding Claim 10, in Baumann electrical energy is generated external to the mechanical function unit and supplied to the electrical function unit (col. 1, 50-55).
Regarding Claim 11, in Baumann the generator 22 is contained within the electrical function unit, such that no electrical connection is present between a power supply in the housing and the electrical function unit (col. 1, 50-55).
Regarding Claim 15, Baumann discloses A domestic appliance comprising: a mechanical function unit 84 having a movable member 50; 
 a housing containing a motor 54 adapted to operate the movable member to carry out a primary function of the domestic appliance (col. 4, lines 10-40); and 
an electrical function unit having an electrically operative member to perform a secondary function of the domestic appliance that supports the primary function performed by the mechanical function unit (col. 4 lines 30-55), 
wherein the electrical function unit is contained in a detachable module (18/72) configured to be positioned between the mechanical function unit and the housing (see fig 2, where the unit 18 is at least partly between the housing 20 and the mechanical function unit 84, which meets this limitation under a broadest reasonable interpretation of the limitation since in the present invention the electrical unit is also only partly between the housing and the mechanical function unit of the present invention), such that the module can be coupled to the housing (fig 2), the module can be coupled to the mechanical function unit (operative coupling), and the housing can be coupled to the mechanical function unit without the module (since the unit 18 can be coupled or decoupled via part 72), and the electrical function unit comprises a generator 22 to convert mechanical energy generated by the motor into electrical energy to power the electrically operative member, see col. 4, lines 30-45.
Regarding Claim 16, in Baumann the housing is coupled to the mechanical function unit via a first coupling member 56, and the module is coupled to the mechanical function unit via a second coupling member 72, and the first and second coupling members are substantially identical (Since both are shafts, see 112(b) interpretation above).
Regarding Claim 17, in Baumann connections between the module and the housing and between the module and the mechanical function unit are mechanical connections and not electrical connections (since both are shafts that couple two things mechanically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Loke USPGPUB 20090066177.
Regarding Claims 5-7, 12-14, and 18-20, Bauman discloses all the limitations of Claims 1, 9 and 15 as discussed above. 
Baumann lacks the module comprising a transmission that couples the motor in the housing to the movable member in the mechanical function unit and drives the generator, the transmission includes: a drive gear that rotates in response to operation of the motor to drive the generator, and/or a drive shaft that engages with the movable member of the mechanical function unit, the drive shaft rotating in in response to operation of the motor (Claims 5, 12, and 18), the generator comprising a drive pinion in engagement with the drive gear of the transmission so that the generator is operated to generate electrical energy when the drive gear rotates (claims 6, 13 and 19) and the mechanical function unit comprising an actuating mechanism that couples the drive shaft to the movable member (Claims 7, 14, and 20).
Loke discloses a micro kinetic energy device for powering portable electronic devices, par 0012, and includes the device comprising a transmission (fig 2, 120) that couples a motor arbor 124 to a movable member 132 and that drives a generator 44, the transmission includes: a drive gear 130 that rotates in response to operation of the motor to drive the generator (par 0019), the drive shaft rotating in in response to operation of the motor (par 0019) (Claims 5, 12, and 18), the generator comprising a drive pinion 128 in engagement with the drive gear of the transmission so that the generator is operated to generate electrical energy when the drive gear rotates (par 0019) (claims 6, 13 and 19) and the mechanical function unit comprising an actuating mechanism 134 that couples the drive shaft to the movable member (Claims 7, 14, and 20).
As noted above, Baumann discloses a prior art appliance having all the recited structure, but which differs from the claimed device in that said converting apparatus thereof does not include a transmission that couples the motor in the housing to the movable member in the mechanical function unit and drives the generator, the transmission includes: a drive gear that rotates in response to operation of the motor to drive the generator, and/or a drive shaft that engages with the movable member of the mechanical function unit, the drive shaft rotating in in response to operation of the motor (Claims 5, 12, and 18), the generator comprising a drive pinion in engagement with the drive gear of the transmission so that the generator is operated to generate electrical energy when the drive gear rotates (claims 6, 13 and 19) and the mechanical function unit comprising an actuating mechanism that couples the drive shaft to the movable member (Claims 7, 14, and 20).
Loke, as discussed above, discloses a prior art energy converter, wherein the converter assembly thereof includes the gearing assembly as presently claimed. 
The substitution of one known element an energy converter which is silent as to the connectable gearings for another converter which includes the claimed gear assembly would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the generic converter shown in Baumann for the gear converter shown in Loke would have yielded predictable results, namely, a geared converter which effectively converts mechanical to electric energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180222068, 20160143410, 20130011177, 20110067243, 20090060622, 7357526, 20060174487, 20040194316, 2595287, 2310166, 2310166, 3359635, 2186627, 2310166 and 2914655 each comprise domestic appliances with secondary functions thus each disclose elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724